DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election with traverse of Group I, claims 1-12 in the reply filed on December 30, 2021 is acknowledged. The traversal is on the grounds that the subject matter of all claims is sufficiently related that a thorough search for the subject matter of any one Group of claims would encompass a search for the subject matter of the remaining claims. 
	However, the Examiner disagrees. AS previously pointed out in the restriction requirement, the inventions are independent or distinct because the plastic laminate can be made by coextrusion and there would be a serious search and/or examination burden if restriction were not required because the inventions have acquired a separate status in the art in view of their different classification, the prior art applicable to one invention would not likely be applicable to another invention, and the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
	Hence, the restriction requirement is maintained and made FINAL. 
	Claims 1-14 are pending of which claims 13 and 14 are withdrawn and claims 1-12 are under consideration. 
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

3.	Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KOBORI (US 2017/0123108 A1). 
 	KOBORI discloses a high strength silica film with hollow silica particles contained therein.  The silica layer (the silica film) (equivalent to the hard coat layer of the claimed invention) comprises silica and fluorinated hollow silica particles (equivalent to the nanosilica of the claimed invention).  The silica is formed by converting polysilazane into silica.  The fluorinated hollow silica particles are locally distributed on the surface of the silica layer (meeting the limitation that a continuous hardness difference is provided between the plastic substrate side of the hard coat layer and a surface layer side opposite thereto).  The part where the fluorinated hollow silica particles are localized has the function of a low refractive index layer, and the parts other than the part where the fluorinated hollow silica particles are localized have the function of a hard coat layer. The silica film can be arranged on a surface of a display unit of a display apparatus. According to one embodiment, an optical element includes a substrate; and a silica film disposed on the substrate, wherein the silica film has a first surface and a second surface, the first and second surfaces being opposite to each other, the silica film includes silica and fluorinated hollow silica particles, the fluorinated hollow silica particles are unevenly distributed with a greater concentration toward the first surface, and the first surface of the silica film has a convex-concave structure. A region of the silica film where the fluorinated hollow silica particles are concentrated may be a low-refractive index layer, and a region other than the region where the fluorinated hollow silica particles are concentrated may be a hard coat layer. The silica film may be formed from a coating solution for forming a silica film, the coating solution including a polysilazane or a mixture of a polysilazane and a reactive silicon compound; fluorinated hollow silica particles; and a solvent that disperses the polysilazane and the fluorinated hollow silica particles. A weight ratio of the polysilazane and the fluorinated hollow silica particles may be in a range of about 94:6 (meeting the limitation that the nano-silica having an average particle size of 20 to 100 nm).  FIG. 7 is a flowchart that explains a method of forming the silica layer 13 according to one embodiment.  When the fluorinated hollow silica particles are unevenly distributed toward a surface of the silica layer, a side of the silica layer which faces with the substrate may mostly include the silica. Accordingly, strength deterioration may not easily occur at the side of the silica layer which faces with the substrate due to the presence of the fluorinated hollow silica particles. Therefore, strength of the whole silica layer improves. Example A1 describes that the hollow silica particles and the polysilazane coating solution was applied on polymethyl methacrylate (PMMA) and thus, the silica layer 13 was prepared on the PMMA substrate (equivalent to the plastic substrate of the claimed invention). (See Abstract and paragraphs 0001, 0008-0010, 0016-0020, 0038, 0047-0053, 0066, 0088-0097, and 0102). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 3-12 are rejected under 35 U.S.C. 103 as being unpatentable over KOBORI (US 2017/0123108 A1) in view of van Heerbeek et al. (US 2018/0056635 A1).  
 	KOBORI discloses a high strength silica film with hollow silica particles contained therein.  The silica layer (the silica film) (equivalent to the hard coat layer of the claimed invention) comprises silica and fluorinated hollow silica particles (equivalent to the nanosilica of the claimed invention).  The silica is formed by converting polysilazane into silica.  The fluorinated hollow silica particles are locally distributed on the surface of the silica layer (meeting the limitation that a continuous hardness difference is provided between the plastic substrate side of the hard coat layer and a surface layer side opposite thereto).  The part where the fluorinated hollow silica particles are localized has the function of a low refractive index layer, and the parts other than the part where the fluorinated hollow silica particles are localized have the function of a hard coat layer. The silica film can be arranged on a surface of a display unit of a display apparatus. According to one embodiment, an optical element includes a substrate; and a silica film disposed on the substrate, wherein the silica film has a first surface and a second surface, the first and second surfaces being opposite to each other, the silica film includes silica and fluorinated hollow silica particles, the fluorinated hollow silica particles are unevenly distributed with a greater concentration toward the first surface, and the first surface of the silica film has a convex-concave structure. A region of the silica film where the fluorinated hollow silica particles are concentrated may be a low-refractive index layer, and a region other than the region where the fluorinated hollow silica particles are concentrated may be a hard coat layer. The silica film may be formed from a coating solution for forming a silica film, the coating solution including a polysilazane or a mixture of a polysilazane and a reactive silicon compound; fluorinated hollow silica particles; and a solvent that disperses the polysilazane and the fluorinated hollow silica particles. A weight ratio of the polysilazane and the fluorinated hollow silica particles may be in a range of about 94:6 to about 98:2. The silica layer 13 is a functional layer for preventing scratches on a polarizing film that includes a substrate. FIGS. 2A and 2B illustrate the silica layer 13 in detail.  A median particle diameter of the fluorinated hollow silica particle may be preferably in a range of about 10 nm or greater to about 100 nm or less (meeting the limitation that the nano-silica having an average particle size of 20 to 100 nm).  FIG. 7 is a flowchart that explains a method of forming the silica layer 13 according to one embodiment.  When the fluorinated hollow silica particles are unevenly distributed toward a surface of the silica layer, a side of the silica layer which faces with the substrate may mostly include the silica. Accordingly, strength deterioration may not easily occur at the side of the silica layer which faces with the substrate due to the presence of the fluorinated hollow silica particles. Therefore, strength of the whole silica layer improves. Example A1 describes that the hollow silica particles and the polysilazane coating solution was applied on polymethyl methacrylate (PMMA) and thus, the silica layer 13 was prepared on the PMMA substrate (equivalent to the plastic substrate of the claimed invention). (See Abstract and paragraphs 0001, 0008-0010, 0016-0020, 0038, 0047-0053, 0066, 0088-0097, and 0102). 
	Kobori fail to teach the claimed thickness of the hard coat layer and that the hard coat laminate is used in front window displays or headlights.  
	However, van Heerbeek et al. teach that article such as transportation parts (such as in cars, trucks, buses, trains, aircraft (such as airplanes or helicopters), water vessels, and the like), for example, a window (such as a sunroof, a quarter window, the backlite (i.e., rear window), the windshield (i.e., front window), headlight covers, taillight covers, and the like)can have coating layers that can be applied to one or more of an outer surface of the article.  The coating layer can comprise one or both of a weathering layer and an abrasion resistant layer.  The weathering layer can comprise, for example, a polyurethane coating or a combination of an acrylic primer and a silicone hard-coat.  These layers result in further improvements against sunlight degradation and provide a composition with a reduced absorbance for use in producing exterior automotive parts having exposure to prolonged periods of direct sunlight. (See Abstract and paragraphs 0004, 0070, and 0071).  
	Accordingly, it would have been obvious to one having ordinary skill in the art to use the hard coat laminate taught by Kobori on a front window display or headlight given that van Heerbeek et al. teach that hard coat layers can be applied to front windows and headlight covers to obtain improvements against sunlight degradation and a reduced absorbance for use in producing exterior automotive parts having 

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEEBA AHMED whose telephone number is (571)272-1504. The examiner can normally be reached Monday-Thursday 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CALLIE SHOSHO can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHEEBA AHMED/Primary Examiner, Art Unit 1787